Name: Commission Regulation (EEC) No 918/78 of 2 May 1978 amending Regulation No 10/65/EEC laying down quality standards for garlic
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  plant product
 Date Published: nan

 3 . 5 . 78 Official Journal of the European Communities No L 119/ 15 COMMISSION REGULATION (EEC) No 918/78 of 2 May 1978 amending Regulation No 10/65/EEC laying down common quality standards for garlic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 034/77 (2 ), and in particular the second subparagraph of Article 2 (3) thereof, Whereas changes have taken place in the garlic trade , in particular with regard to presentation of the product ; whereas the common quality standards which were laid down in respect of this product by Council Regulation No 10/65/EEC of 26 January 1965 (3 ) should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Paragraph B (iii) of Title V in the Annex to Regula ­ tion No 10/65/EEC is hereby amended to read as follows : '(iii ) in strings, for dry or semi-dry garlic only. Strings must include :  12 bulbs, or  at least 24 bulbs Garlic in strings must be made up with the plants ' actual stems and tied with string, raffia or any other suitable material .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 2 . (2 ) OJ No L 125 , 19 . 5 . 1977, p . 1 . (3 ) OJ No 19 , 5 . 2 . 1965, p . 246/65 .